                                  1
                                  2
                                  3                                  UNITED STATES DISTRICT COURT
                                  4                            NORTHERN DISTRICT OF CALIFORNIA
                                  5
                                  6      J.L., M.V.B., M.D.G.B., and J.B.A., on
                                         behalf of themselves and all others            Case No. 18-cv-04914-NC
                                  7      similarly situated,
                                                                                        ORDER GRANTING PLAINTIFFS’
                                  8                    Plaintiffs,                      MOTION FOR PRELIMINARY
                                                                                        INJUNCTION
                                  9             v.
                                                                                        Re: Dkt. No. 6
                                  10     LEE FRANCIS CISSNA, Director, U.S.
                                         Citizenship and Immigration Services,
                                  11     KIRSTJEN M. NIELSEN, Secretary,
                                         U.S. Department of Homeland Security,
Northern District of California




                                  12     ROBERT COWAN, Director, National
 United States District Court




                                         Benefits Center, UNITED STATES
                                  13     DEPARTMENT OF HOMELAND
                                         SECURITY, and UNITED STATES
                                  14     CITIZENSHIP AND IMMIGRATION
                                         SERVICES,
                                  15
                                                       Defendants.
                                  16
                                  17          Plaintiffs are young immigrants who were abused, neglected, or abandoned by their
                                  18   parents. They seek classification as Special Immigrant Juveniles (“SIJ”) as a pathway to
                                  19   lawful permanent residency in the United States. They contend that defendants—the
                                  20   United States Department of Homeland Security (“DHS”), the United States Citizenship
                                  21   and Immigration Services (“USCIS”), and individual officers in charge of those
                                  22   departments—have adopted a new policy that unlawfully denies them SIJ status by
                                  23   imposing requirements beyond the scope of the law. Plaintiffs now move for a preliminary
                                  24   injunction to enjoin that policy. See Dkt. No. 6. Because the Court finds that Plaintiffs
                                  25   have demonstrated a likelihood of success on the merits, a likelihood of irreparable harm
                                  26   in the absence of preliminary relief, and the balance of equities and public interest weighs
                                  27   in their favor, the Court GRANTS Plaintiffs’ motion for preliminary injunction enjoining
                                  28   Defendants from effecting their new policy.
                                  1    I.   Background
                                  2         A.       Federal Regulatory Framework and History
                                  3           Each year, a small percentage of immigrant visas are allocated to immigrant
                                  4    juveniles with Special Immigrant Juvenile status. See 8 U.S.C. §§ 1153. To be eligible for
                                  5    SIJ status, an immigrant must:
                                  6           (i)      [have] been declared dependent on a juvenile court located in the
                                  7                    United States or whom such a court has legally committed to, or
                                  8                    placed under the custody of, an agency or department of a State, or an
                                  9                    individual or entity appointed by a State or juvenile court located in
                                  10                   the United States, and whose reunification with 1 or both of the
                                  11                   immigrant’s parents is not viable due to abuse, neglect, abandonment,
                                                       or a similar basis found under State law;
Northern District of California




                                  12
 United States District Court




                                  13          (ii)     for whom it has been determined in administrative or judicial
                                  14                   proceedings that it would not be in the alien’s best interest to be
                                  15                   returned to the alien’s or parent’s previous country of nationality or
                                  16                   country of last habitual residence; and
                                  17          (iii)    in whose case the Secretary of Homeland Security consents to the
                                  18                   grant of special immigrant juvenile status . . . .
                                  19   8 U.S.C. § 1101(a)(27)(J) (“SIJ statute”). If granted, SIJ status also provides a pathway to
                                  20   lawful permanent residency and, ultimately, citizenship. See 8 U.S.C. §§ 1255, 1427.
                                  21   When an immigrant applies for SIJ status, USCIS must grant or deny SIJ status within 180
                                  22   days. See 8 U.S.C. § 1232(d)(2). Because the dispute in this case centers around USCIS’s
                                  23   current interpretation of the SIJ statute, a brief overview of the statutory history is useful.
                                  24          Congress first recognized SIJ status as a form of immigration relief in 1990.
                                  25   Specifically, the Immigration and Nationality Act of 1990 conferred “special immigrant
                                  26   status” to immigrants “declared dependent on a juvenile court located in the United States
                                  27   and . . . deemed eligible by that court for long-term foster care, and . . . it would not be in
                                  28   the alien’s best interest to be returned to the alien’s or parent’s previous country of
                                                                                        2
                                  1    nationality . . . .” Pub. L. No. 101-649 § 153, 104 Stat. 4978 (1990) (amending 8 U.S.C.
                                  2    § 1101). Implementing regulations enacted by the United States Immigration and
                                  3    Naturalization Service (“INS”)1 in 1993 defined a “juvenile court” as “a court located in
                                  4    the United States having jurisdiction under state law to make judicial determinations about
                                  5    the custody and care of juveniles.” 8 C.F.R. § 101.6(a) (1993). Those regulations also
                                  6    stated that whether an immigrant was an eligible “juvenile” within the meaning of the SIJ
                                  7    statute depended on “the law of the state in which the juvenile court upon which the alien
                                  8    has been declared dependent is located[.]” 8 C.F.R. § 101.6(c)(1) (1993).
                                  9           In 1997, Congress amended the SIJ statute to clarify that the statute applied to
                                  10   immigrant juveniles who had been “legally committed to, or placed under the custody of,
                                  11   an agency or department of a state and who has been deemed eligible by that [juvenile]
                                       court for long-term foster care due to abuse, neglect, or abandonment . . . .” Pub. L. No.
Northern District of California




                                  12
 United States District Court




                                  13   105-119 § 113, 111 Stat. 2440 (1997) (amending 8 U.S.C. § 1101). The 1997 amendments
                                  14   added a new requirement that the Attorney General2 consent to the state court dependency
                                  15   order before SIJ status could be granted. Id. INS regulations defining “juvenile court”
                                  16   remained largely unchanged, but clarified that eligible juveniles were aliens “under
                                  17   twenty-one years of age.” 8 C.F.R. §§ 204.11(a), (c)(1) (1999). Federal law continued to
                                  18   defer to state courts applying state law for “declarations of dependency.” 8 C.F.R.
                                  19   § 204.11(c)(3) (1999); see also USCIS, Policy Manual, vol. 6, pt. J ch. 2 § D.4 (“There is
                                  20   nothing in USCIS guidance that should be construed as instructing juvenile courts on how
                                  21   to apply their own state law.”).
                                  22          In 2008, Congress passed the Trafficking Victims Protection Reauthorization Act
                                  23   (“TVPRA”), making two significant amendments to the SIJ statute. See Pub. L. No. 110-
                                  24   457 § 235(d), 122 Stat. 5044 (2008). First, the TVPRA removed the requirement that
                                  25   immigrant juveniles seeking SIJ status must be “deemed eligible by [a juvenile] court for
                                  26
                                       1
                                         The INS was dissolved by the Homeland Security Act of 2002 and its duties were
                                  27   transferred to the USCIS. See Pub. L. No. 107-296, 116 Stat. 2135 § 471.
                                       2
                                         The SIJ statute now requires the Secretary of Homeland Security’s consent instead. See
                                  28   Pub. L. No. 110-457 § 235(d)(1)(B)(ii), 122 Stat. 5044 (2008).
                                                                                     3
                                  1    long-term foster care due to abuse, neglect, or abandonment .” Id. § 235(d)(1)(A).
                                  2    Congress replaced that requirement with the condition that the immigrant seeking SIJ
                                  3    status could not be “reunifi[ed] with 1 or both of [her] parents . . . due to abuse, neglect,
                                  4    abandonment, or a similar basis found under state law.” Id. Second, the TVPRA added an
                                  5    “age-out” provision, which provided that the applicant’s eligibility for SIJ status was
                                  6    dependent on her age at the time she applied for SIJ status. Id. § 235(d)(6).
                                  7           Despite these amendments, however, implementing regulations continue to
                                  8    reference pre-TVPRA statutory text conditioning SIJ status on eligibility for long-term
                                  9    foster care. See 8 C.F.R. § 204.11(a), (c)(4)–(5) (2009) (“SIJ regulation”).
                                  10       B.    California Statutory Framework
                                  11          In 2014, the California legislature added § 155 to the California Code of Civil
                                       Procedure, granting “the juvenile, probate, and family court divisions of the superior
Northern District of California




                                  12
 United States District Court




                                  13   court” jurisdiction “to make judicial determinations regarding the custody and care of
                                  14   children within the meaning of the federal Immigration and Nationality Act (8 U.S.C. Sec.
                                  15   1101 et seq. and 8 C.F.R. Sec. 204.11).” Cal. Code Civ. Proc. § 155(a)(1); see also Bianka
                                  16   M. v. Super. Ct., 5 Cal. 5th 1004, 1013 (2018). In 2015, the legislature specifically
                                  17   empowered California probate courts to “appoint a guardian of the person for an unmarried
                                  18   individual who is 18 years of age or older, but who has not yet attained 21 years of age, in
                                  19   connection with a petition to make the necessary findings regarding special immigrant
                                  20   juvenile status.” Cal. Prob. Code § 1510.1; see also Cal. Assem. Bill No. 900 (2015–2016
                                  21   Re. Sess.) § 1(a)–(b). In doing so, California probate courts are governed by the same
                                  22   substantive law as guardianships of minors. See Cal. Prob. Code § 1514 (citing Cal. Fam.
                                  23   Code §§ 3020, 3040 et seq.).
                                  24       C.    Factual Background of This Case
                                  25          Plaintiffs are four young immigrants seeking to represent a class of “[c]hildren who
                                  26   have received guardianship orders pursuant to [California] Probate Code § 1510.1(a) and
                                  27   who have or will receive denials of their [SIJ status] petitions on the grounds that the state
                                  28   court cannot reunify them with their parents.” Dkt. No. 1 (“Compl.”) ¶¶ 1, 71.
                                                                                    4
                                  1           According to the complaint, J.L. is a 19-year-old immigrant from New Zealand who
                                  2    was abandoned by her biological parents when she was four months old. See Dkt. No. 1
                                  3    ¶ 18. J.L. is currently living in California with her two aunts. Id. On January 20, 2017,
                                  4    J.L. was placed under the guardianship of her aunts by the Los Angeles County Probate
                                  5    Court. Id. In doing so, the probate court also made the required SIJ findings. Id.; see also
                                  6    Dkt. No. 17, Ex. E (amended SIJ findings for J.L. dated March 23, 2018). J.L. applied for
                                  7    SIJ status on March 15, 2017, but USCIS denied her application on April 17, 2018,
                                  8    asserting that the Los Angeles County Probate Court did not qualify as a “juvenile court”
                                  9    within the meaning of the SIJ statute. Compl. ¶ 18.
                                  10          M.V.B. is a 19-year-old immigrant from Honduras who was abandoned by his
                                  11   biological parents shortly after birth. Id. ¶ 19. On August 2, 2017, the Los Angeles
                                       County Probate Court appointed M.V.B.’s cousin as his legal guardian after making the
Northern District of California




                                  12
 United States District Court




                                  13   required findings. Id. M.V.B. applied for SIJ status on August 14, 2018. Id. USCIS has
                                  14   not acted on his application. Id. M.V.B. is currently in removal proceedings. Id. ¶ 64.
                                  15          M.D.G.B. is a 22-year-old immigrant from Mexico who was abandoned by her
                                  16   biological father at birth and was abused by her mother throughout her childhood. Id. ¶ 20.
                                  17   On February 1, 2017, the San Diego County Probate Court appointed M.D.G.B.’s
                                  18   grandmother as her guardian. Id. M.D.G.B. applied for SIJ status on February 2, 2017.
                                  19   Id. On April 24, 2018, USCIS issued a Notice of Intent to Deny (“NOID”) SIJ status
                                  20   asserting that the San Diego County Probate Court was not a “juvenile court.” Id.
                                  21          J.B.A. is a 22-year-old immigrant who left Mexico at 7 years old and suffered years
                                  22   of traumatic and violent abuse by her biological father. Id. ¶ 21. On January 20, 2017, the
                                  23   Alameda County Probate Court appointed J.B.A.’s former computer science teacher, who
                                  24   had previously taken in J.B.A. when she escaped her father’s abuse, as her guardian. Id.
                                  25   J.B.A. applied for SIJ status on February 6, 2017. Id. On July 20, 2017, USCIS issued a
                                  26   NOID asserting that the Alameda County Probate Court was not a “juvenile court.” Id.
                                  27          Plaintiffs contend that, in the summer of 2017, USCIS began holding SIJ
                                  28   applications for individuals between the ages of 18 and 20 for longer than 180 days to
                                                                                    5
                                  1    implement a new policy regarding SIJ status. Id. ¶¶ 18–21, 46. However, on April 18,
                                  2    2018, in a statement to the New York Times, USCIS denied that there had been any
                                  3    change in policy with regards to SIJ applications. See id. ¶ 47; see also Liz Robbins, A
                                  4    Rule Is Changed for Young Immigrants, and Green Card Hopes Fade, NEW YORK TIMES
                                  5    (Apr. 18, 2018), available at https://www.nytimes.com/2018/04/18/nyregion/special-
                                  6    immigrant-juvenile-status-trump.html.
                                  7           But a week later, USCIS acknowledged in a public statement that it had recently
                                  8    started to deny SIJ applications in connection with new guidance issued in February 2018.
                                  9    See Compl. ¶ 47; see also Ted Heeson, Morning Shift: Travel ban at SCOTUS, POLITICO
                                  10   (April 25, 2018), available at https://www.politico.com/newsletters/morning-
                                  11   shift/2018/04/25/travel-ban-at-scotus-182935. USCIS stated that it centralized
                                       adjudication of SIJ applications in November 2016 to increase the consistency and efficacy
Northern District of California




                                  12
 United States District Court




                                  13   of SIJ adjudications. See Dkt. No. 7-6 at 138 (“Politico Statement”); see also Dkt. No. 34-
                                  14   1 (“Rosenstock Decl.”)3 ¶ 5. USCIS also stated that it started holding SIJ applications for
                                  15   individuals over the age of 18 over the summer of 2017 to await legal guidance from the
                                  16   USCIS Office of Chief Counsel (“OCC”). See Politico Statement; see also Rosenstock
                                  17   Decl. ¶ 10. The OCC issued its guidance in February 2018, specifically instructing that
                                  18   “[t]he evidence submitted must establish that the court had the power and authority to
                                  19   make the required determinations about the care and custody of the petitioner, which
                                  20   includes parental reunification, as a juvenile.” Dkt. No. 34-9 (“OCC Guidance”) at 1.
                                  21   With the OCC’s legal guidance in hand, USCIS stated that “most courts . . . do not have
                                  22   power and authority to make the reunification finding for purposes of SIJ eligibility.”
                                  23   Politico Statement. USCIS then revised its Consolidated Handbook of Adjudication
                                  24   Procedures, a companion resource to its Policy Manual, to reflect OCC guidance. See
                                  25   Rosenstock Decl. ¶ 11; see also Dkt. No. 34-10 (“Volume 6 of the Consolidated Handbook
                                  26   of Adjudication Procedures” or “CHAP”).
                                  27
                                       3
                                        USCIS produced a declaration from Peter Rosenstock, a Branch Chief within the Field
                                  28   Operations Directorate at USCIS in support of their opposition. See Rosenstock Decl. ¶ 1.
                                                                                   6
                                  1    II.   Legal Standard
                                  2               “A plaintiff seeking a preliminary injunction must establish that he is likely to
                                  3    succeed on the merits, that he is likely to suffer irreparable harm in the absence of
                                  4    preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
                                  5    the public interest.” Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see
                                  6    also Fed. R. Civ. P. 65. In the Ninth Circuit, a plaintiff only needs to show “serious
                                  7    questions going to the merits” if the “‘balance of hardships tips sharply in plaintiff’s
                                  8    favor,’ and the other two Winter factors are satisfied.” Alliance for the Wild Rockies v.
                                  9    Pena, 865 F.3d 1211, 1217 (9th Cir. 2017) (quoting Shell Offshore, Inc. v. Greenpeace,
                                  10   Inc., 709 F.3d 1281, 1291 (9th Cir. 2013)).
                                  11   III. Discussion
Northern District of California




                                  12         A.      Likelihood of Success on the Merits
 United States District Court




                                  13              Plaintiffs argue that the USCIS’s change in policy violates the Administrative
                                  14   Procedure Act (“APA”) because it is arbitrary and capricious. In particular, Plaintiffs
                                  15   argue that USCIS’s new SIJ policy contravenes federal and state law and was promulgated
                                  16   without a reasoned explanation. Plaintiffs also argue that USCIS violated the APA by
                                  17   adopting the policy without the required notice and comment period. See Dkt. No. 6 at
                                  18   10–11. USCIS counters that the purported policy change is merely internal guidance that
                                  19   is not subject to the APA and, even if it were, is consistent with the law. See Dkt. No. 34
                                  20   at 13–18. In addition, USCIS argues that, with the exception of J.L.’s denial of SIJ status,
                                  21   there has been no final agency action suitable for judicial review.
                                  22                 1.   Arbitrary and Capricious
                                  23              A court reviews final agency actions under the “arbitrary and capricious” standard
                                  24   of the APA, 5 U.S.C. § 702(2)(A). See Friends of Endangered Species v. Jantzen, 760
                                  25   F.2d 976, 980–81 (9th Cir. 1985). Under the APA, the court “shall” set aside any agency
                                  26   decision that it finds “arbitrary, capricious, an abuse of discretion, or otherwise not in
                                  27   accordance with law.” 5 U.S.C. § 702(2)(A).
                                  28              An agency action is arbitrary and capricious if “the agency has relied on factors
                                                                                        7
                                  1    which Congress has not intended it to consider, entirely failed to consider an important
                                  2    aspect of the problem, offered an explanation for its decision that runs counter to the
                                  3    evidence before the agency, or is so implausible that it could not be ascribed to a
                                  4    difference in view or the product of agency expertise.” Motor Vehicles Mfrs. Ass'n v. State
                                  5    Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
                                  6           Review under the “arbitrary and capricious” standard is narrow, and the reviewing
                                  7    court “is not to substitute its judgment for that of the agency” and “should uphold a
                                  8    decision of less than ideal clarity if the agency’s path may reasonably be discerned.”
                                  9    F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 513–14 (2009). Despite this narrow
                                  10   scope of review, the court's inquiry must be “searching and careful.” Marsh v. Or. Natural
                                  11   Res. Council, 490 U.S. 360, 378 (1989). Ultimately, “the agency must articulate a rational
                                       connection between the facts found and the conclusions made.” Or. Natural Res. Council
Northern District of California




                                  12
 United States District Court




                                  13   v. Lowe, 109 F.3d 521, 526 (9th Cir. 1997) (citing U.S. v. Louisiana-Pac. Corp., 967 F.2d
                                  14   1372, 1376 (9th Cir. 1992)).
                                  15                   a.   Whether USCIS’s Policy is Consistent with Federal Law
                                  16          The core of this dispute is whether California probate courts must have “the
                                  17   capacity to order reunification with a parent” in order to have jurisdiction to make the
                                  18   required factual findings under the SIJ statute. OCC Guidance at 2; see also CHAP at 7
                                  19   (“the evidence must establish that the court that issued the order had the legal authority and
                                  20   power to actually reunify a petition with his or her allegedly unfit parents . . .”). Because
                                  21   USCIS’s justifications for this requirement are lacking, the Court concludes that Plaintiffs
                                  22   have raised serious questions going to the merits.
                                  23          The text of the SIJ statute requires that the petition be “declared dependent on a
                                  24   juvenile court located in the United States . . . .” 8 U.S.C. § 1101(a)(27)(J). The
                                  25   implementing regulations define “juvenile court” as “a court located in the United States
                                  26   having jurisdiction under State law to make judicial determinations about the custody and
                                  27   care of juveniles.” 8 C.F.R. § 204.11(a). Juveniles include unmarried individuals under 21
                                  28   years of age. See 8 C.F.R. § 204.11(c). California law provides that its probate courts
                                                                                   8
                                  1    have “jurisdiction under California law to make judicial determinations regarding the
                                  2    custody and care of children within the meaning of the federal Immigration and
                                  3    Nationality Act . . . .” Cal. Code Civ. Proc. § 155(a)(1). Children are defined under
                                  4    California law for the purposes of the SIJ statute as “an unmarried individual who is
                                  5    younger than 21 years of age and who . . . consents to the appointment of a guardian or
                                  6    extension of a guardianship after he or she attains 18 years of age.” Cal. Prob. Code
                                  7    § 1510.1(d).
                                  8           On the face of these statutes and regulations, California probate courts have
                                  9    jurisdiction to make the required SIJ findings. The plain text of the implementing
                                  10   regulation imposes no substantive requirements before a state court is permitted to make
                                  11   SIJ findings. It does not outline what types of “judicial determinations regarding the
                                       custody and care of juveniles” a state court must be empowered to make before it has
Northern District of California




                                  12
 United States District Court




                                  13   jurisdiction under the SIJ statute. 8 C.F.R. § 204.11(a). Rather, it simply states that the
                                  14   court must have “jurisdiction under State law” to do so. Id. And California law
                                  15   unambiguously grants its probate courts with such jurisdiction. See Cal. Code Civ. Proc.
                                  16   § 155(a)(1) (California probate courts have “jurisdiction under California law to make
                                  17   judicial determinations regarding the custody and care of children within the meaning of
                                  18   the [SIJ statute]”); Cal. Prob. Code § 1510.1.
                                  19          USCIS argues that California probate courts nevertheless lack jurisdiction to make
                                  20   the determination that “reunification with 1 or both of the immigrant’s parents is not viable
                                  21   due to abuse, neglect, abandonment, or a similar basis found under state law.” 8 U.S.C.
                                  22   § 1101(a)(27)(J). In order to make such a finding, USCIS reasons, the court must also
                                  23   have the power to compel reunification if warranted. See CHAP at 2. But this requirement
                                  24   is not found in either the SIJ statute or regulation and USCIS points to no case law to
                                  25   support its conclusion. Furthermore, the Court cannot “reasonably . . . discern” why it is
                                  26   necessary for the state court to have the ability to compel reunification to determine that
                                  27   reunification is not viable. Fox Television, 556 U.S. at 514. After all, the SIJ statute does
                                  28   not require the juvenile court to actually compel reunification in the event that a state court
                                                                                     9
                                  1    finds that reunification is viable.
                                  2           To support its reading, USCIS cites to language in the SIJ regulation providing that
                                  3    a juvenile court order finding that the petitioner is dependent upon the court and is eligible
                                  4    for long-term foster care must be “issued by a court of competent jurisdiction” that is
                                  5    “authorized by law to make such decisions.” See Dkt. No. 34 at 17 (quoting 8 C.F.R.
                                  6    § 204.11(d)(2)(i–iii)). USCIS also points to language in the regulation stating that
                                  7    “eligible for long-term foster care means that a determination has been made by the
                                  8    juvenile court that family reunification is no longer a viable option.” Id. (quoting 8 C.F.R.
                                  9    § 204.11(a)). According to USCIS, for a court to be “authorized by law” to decide that
                                  10   “family reunification is no longer a viable option,” the court must have jurisdiction to
                                  11   determine the viability or non-viability of family reunification. Id. This, USCIS
                                       concludes, means that juvenile courts must have the power to actually reunify SIJ
Northern District of California




                                  12
 United States District Court




                                  13   petitioners with their biological parents. Id.
                                  14          USCIS’s reasoning is flawed. The TVPRA expressly removed all references to
                                  15   long-term foster care from the SIJ statute. See Pub. L. No. 110-457 § 235(d), 122 Stat.
                                  16   5044 (2008). USCIS’s reliance on the SIJ regulation’s definition of “eligible for long-term
                                  17   foster care” holds no weight when Congress explicitly disapproved of that language.
                                  18          Recognizing this discrepancy, USCIS characterizes the TVPRA changes as merely
                                  19   clarifying that petitioners do not need to be eligible for foster care. See Dkt. No. 45 at 5.4
                                  20   Thus, USCIS maintains that its interpretation of the SIJ statute and regulation accords with
                                  21   the TVPRA because it only needs to ignore references to “long-term foster care” in the SIJ
                                  22   regulation and may continue to give weight to language requiring state courts to find that
                                  23   “family reunification is no longer a viable option.” Id.
                                  24
                                       4
                                         USCIS also asserts in passing that “the [juvenile] court’s determination is meant to be in
                                  25   place until the child reaches the age of majority.” Id. This is plainly inconsistent with the
                                       regulation because the regulation itself contemplates guardianship past the age of majority.
                                  26   See 8 C.F.R. § 204.11(a) (“A child who is eligible for long-term foster care will normally
                                       be expected to remain in foster care until reaching the age of majority, unless the child is
                                  27   adopted or placed in a guardianship situation.”) (emphasis added); see also Auer v.
                                       Robbins, 519 U.S. 452, 461 (1997) (agency interpretations are “controlling unless plainly
                                  28   erroneous or inconsistent with the regulation”).
                                                                                     10
                                  1           However, the family reunification language cited by USCIS is tied to the definition
                                  2    of long-term foster care eligibility. See 8 C.F.R. § 204.11(a) (“eligible for long-term foster
                                  3    care means that a determination has been made by the juvenile court that family
                                  4    reunification is no longer a viable option.”). In addition, the TVPRA did more than
                                  5    “clarify” that long-term foster-care eligibility was no longer necessary. By striking the
                                  6    long-term foster care eligibility requirement, the TVPRA also changed the reunification
                                  7    requirement. SIJ petitioners no longer need to show that family reunification is not
                                  8    viable—they only need to show that reunification with at least one of their biological
                                  9    parents is no longer viable. See 8 U.S.C. § 1101(a)(27)(J)(i). Thus, the SIJ regulation’s
                                  10   requirement that “family reunification is no longer a viable option” is no longer good law.
                                  11   8 C.F.R. § 204.11(a) (emphasis added). Indeed, under the plain language of the statute, a
                                       juvenile court order could suffice to establish SIJ eligibility even if it finds that
Northern District of California




                                  12
 United States District Court




                                  13   reunification with one parent is viable, provided that it also finds that reunification with the
                                  14   other parent is not. USCIS’s reliance on language that has been explicitly removed by
                                  15   Congress casts significant doubt on the validity of its interpretation.
                                  16          Discerning USCIS’s decision-making path is also made more difficult by USCIS’s
                                  17   inconsistent application of the SIJ statutory regime to different states’ statutory
                                  18   frameworks. For example, Maryland’s implementing statute provides that its equity courts
                                  19   have jurisdiction over:
                                  20          custody and guardianship of an immigrant child pursuant to a motion for
                                  21          Special Immigrant Juvenile factual findings requesting a determination that a
                                  22          child was abused, neglected, or abandoned before the age of 18 for the
                                  23          purposes of § 101(a)(27)(J) of the federal Immigration and Nationality Act.
                                  24   Md. Family § 1-201(b)(10). That statute also provides that “[f]or the purposes of
                                  25   subsection (b)(10) of this section, ‘child’ means an unmarried individual under the age of
                                  26   21 years.” Id. § 1-201(a). USCIS apparently has no issue with this statute and its attempts
                                  27   to distinguish it from California’s statute are unconvincing. See CHAP at 8.
                                  28          For example, USCIS reasons that Maryland’s statute is distinguishable because it
                                                                                11
                                  1    “changed the definition of child.” Id. But it is not clear that a state’s definition of “child”
                                  2    is relevant. The SIJ statute does not mention “child” or “children” and the SIJ regulation
                                  3    broadly defines the limits of SIJ eligibility to include “an alien under twenty-one years of
                                  4    age [and] unmarried . . . .” 8 C.F.R. § 204.11(c). More importantly, the regulation
                                  5    explicitly contemplates the possibility that the SIJ statute may apply to individuals past a
                                  6    state’s age of majority. See 8 C.F.R. 204.11(a); see also supra fn. 4. If Congress wished
                                  7    to tether the SIJ statutory regime to a state’s age of majority, it could have done so.
                                  8           In any case, even if the SIJ statutory regime only applies to “children,” California
                                  9    law has a similar analogue to Maryland’s Family Code § 1-201(a). California law
                                  10   provides that “[f]or the purposes of this division, the terms ‘child,’ ‘minor,’ and ward’
                                  11   include an unmarried individual who is younger than 21 years of age and who . . . consents
                                       to the appointment of a guardian or extension of a guardianship after he or she attains 18
Northern District of California




                                  12
 United States District Court




                                  13   years of age.” Cal. Prob. Code § 1510.1(d). USCIS makes no attempt to explain why
                                  14   California’s consent requirement permits it to ignore the preceding language.
                                  15          USCIS also attempts to distinguish Maryland’s statute as giving “the [equity] court
                                  16   jurisdiction over custody until 21 for SIJ purposes.” CHAP at 8. This too is unconvincing.
                                  17   The California statute expressly grants its probate courts jurisdiction “to make judicial
                                  18   determinations regarding the custody and care of children within the meaning of the
                                  19   federal Immigration and Nationality Act . . . .” Cal. Code Civ. Proc. § 155(a)(1) (emphasis
                                  20   added).5
                                  21          To be sure, the California statutory regime severely curtails the appointed
                                  22   guardian’s ability to exercise significant authority over the petitioner. See Cal. Prob. Code
                                  23   § 1510.1(c) (the guardian may not “abrogate any of the rights that a person who has
                                  24
                                  25   5
                                         The CHAP also distinguishes the Maryland and California statutes on the basis that
                                       California courts supposedly treat SIJ juvenile court orders as “‘factual’ only,” while
                                  26   Maryland courts apparently treat these orders as “legal conclusions.” CHAP at 8. It is
                                       unclear, however, why the factual-legal distinction matters. In any case, USCIS’s attempt
                                  27   to distinguish Maryland and California’s statutory regimes using the factual-legal
                                       dichotomy is particularly confusing given that the Maryland statute expressly refers to SIJ
                                  28   findings as “factual.” See Md. Family § 1-201(b)(10).
                                                                                    12
                                  1    attained 18 years of age may have as an adult under state law . . . without the ward’s
                                  2    express consent.”). California law also conditions the appointment of a guardian for
                                  3    petitioners over the age of 18 on the petitioner’s consent. See id. § 1510.1(a). However,
                                  4    USCIS points to no state or federal authority to support the proposition that a court lacks
                                  5    jurisdiction solely because its power to exercise authority is conditioned on a party’s
                                  6    consent.6 Cf. Int’l Shoe v. Wash., 326 U.S. 310, 317–18 (1945) (personal jurisdiction over
                                  7    diverse, out-of-state parties depends on their consent, whether express or implied).
                                  8           Finally, USCIS guidance states that “[g]enerally, a petition should not be denied
                                  9    based USCIS’ [sic] interpretation of state law, but rather officers should defer to the
                                  10   juvenile court’s interpretation of the relevant state laws.” CHAP at 7 (emphasis added).
                                  11   The evidence accompanying a SIJ petition only needs to “establish that the juvenile court
                                       based its decision, including whether or not it has jurisdiction to issue the order, on state
Northern District of California




                                  12
 United States District Court




                                  13   law rather than federal immigration law.” Id. (emphasis added); see also Perez-Olano v.
                                  14   Gonzalez, 248 F.R.D. 248, 265 (C.D. Cal. 2008) (“Congress appropriately reserved for
                                  15   state courts the power to make child welfare decisions, an area of traditional state concern
                                  16   and expertise.”). The California Supreme Court has found that California probate courts
                                  17   have jurisdiction to make “necessary state court findings,” including reunification
                                  18   determinations. Bianka M, 5 Cal. 5th at 1013. Under USCIS’s own guidance, this should
                                  19   settle the issue.
                                  20          The arbitrary and capricious standard requires that agency action “be only a
                                  21   reasonable, not the best or most reasonable, decision.” Nat’l Wildlife Fed’n v. Burford,
                                  22   871 F.2d 849, 855 (9th Cir. 1989). Here, however, USCIS’s decision is inconsistent with
                                  23   the plain text of the SIJ statute. At a minimum, Plaintiffs have raised serious questions
                                  24
                                       6
                                         USCIS appears to believe that the interaction between California law and the SIJ statute
                                  25   presents a “giant loophole” for immigration enforcement and the SIJ statute’s consent
                                       requirement is a way to combat that loophole. Dkt. No. 34 at 18–19 n.5. According to
                                  26   USCIS, the statute’s consent requirement requires it to review SIJ petitions to determine
                                       whether the juvenile court order is bona fide, meaning that the order was sought to obtain
                                  27   relief from abuse, neglect, or abandonment, and was not primarily or solely sought to
                                       obtain an immigration benefit. See id. at 18. Even if this were true, whether a juvenile
                                  28   court order is bona fide has no bearing on whether the issuing court had jurisdiction.
                                                                                    13
                                  1    going to the merits of their claim that USCIS’s new policy is unreasonable.
                                  2                    b.   Whether USCIS Was Required to Provide a Reasoned
                                                            Explanation for the Basis of the New Policy
                                  3
                                              Plaintiffs also argue that USCIS’s new policy is arbitrary and capricious because it
                                  4
                                       failed to provide any adequate basis or reasoned explanation for its new requirement. See
                                  5
                                       Dkt. No. 6 at 13. USCIS responds that no explanation was required because USCIS did
                                  6
                                       not create new eligibility requirements or change their policy. Instead, USCIS merely
                                  7
                                       clarified the legal requirements for SIJ status and centralized adjudications of SIJ
                                  8
                                       proceedings. See Dkt. No. 34 at 19. USCIS does not meaningfully dispute that it did not
                                  9
                                       adequately explain any such change.7
                                  10
                                              Under the APA, an agency must “examine the relevant data and articulate a
                                  11
                                       satisfactory explanation for its action.” Motor Vehicle, 463 U.S. at 43. The reviewing
Northern District of California




                                  12
 United States District Court




                                       court “may not supply a reasoned basis for the agency’s action that the agency itself has
                                  13
                                       not given,” but must “uphold a decision of less than ideal clarity if the agency’s path may
                                  14
                                       reasonably be discerned.” Id. This requirement that an agency “provide reasoned
                                  15
                                       explanation for its action would ordinarily demand that it display awareness that it is
                                  16
                                       changing position.” Fox Television, 556 U.S. at 515 (emphasis in original). “An agency
                                  17
                                       may not, for example, depart sub silentio or simply disregard rules that are still on the
                                  18
                                       books.” Id.
                                  19
                                              The requirement that an agency must explain its decision applies whenever an
                                  20
                                       agency makes a “conscious change of course.” Id. While it most obviously applies when
                                  21
                                       an agency adopts or displaces a formal rule or policy, the requirement also applies to
                                  22
                                       agency actions relating to implied rules or policies. Humane Soc’y of the U.S. v. Locke,
                                  23
                                       626 F.3d 1040, 1050 n.4 (9th Cir. 2010); see also Ramos v. Nielsen, 321 F. Supp. 3d 1083,
                                  24
                                       1108–09 (N.D. Cal. 2018). If an agency “announces and follows—by rule or by settled
                                  25
                                  26
                                       7
                                         To the extent USCIS relies on its statement to the media (see Politico Statement), that
                                  27   statement supplies only two sentences to explain USCIS’s new policy. The explanation
                                       was conclusory and does not come close to satisfying the APA’s requirement of a
                                  28   “reasoned explanation.” Motor Vehicle, 463 U.S. at 43.
                                                                                    14
                                  1    course of adjudication—a general policy by which its exercise of discretion will be
                                  2    governed, an irrational departure from that policy (as opposed to an avowed alteration of
                                  3    it) could constitute” arbitrary and capricious action. I.N.S. v. Yueh-Shaio Yang, 519 U.S.
                                  4    26, 32 (1996). If such a departure exists, the agency must give reasons for departing from
                                  5    its past precedent to survive review under the APA. See California Trout v. F.E.R.C., 572
                                  6    F.3d 1003, 1023 (9th Cir. 2009) (citing W. States Petroleum Ass’n v. E.P.A., 87 F.3d 280,
                                  7    284 (9th Cir. 1996)); see also Humane Soc’y, 626 F.3d at 1049 (“Divergent factual
                                  8    findings with respect to seemingly comparable [cases]” requires explanation); Greater
                                  9    Boston Television Corp. v. F.C.C., 444 F.2d 841, 852 (D.C. Cir. 1970) (agency action may
                                  10   be arbitrary and capricious “if [it] glosses over or swerves from prior precedents without
                                  11   discussion”), cited with approval in Nw. Envtl. Def. Ctr. v. Bonneville Power Admin., 477
                                       F.3d 668, 687 (9th Cir. 2007).
Northern District of California




                                  12
 United States District Court




                                  13          Here, USCIS argues that its new policy does not represent a “change” requiring
                                  14   explanation. According to USCIS, it merely clarified existing law and centralized SIJ
                                  15   adjudications to improve consistency. The record before the Court, however, does not
                                  16   support USCIS’s characterization of its action. USCIS does not dispute Plaintiffs’
                                  17   assertion that it regularly approved SIJ petitions before February 2018. See Dkt. No. 7-7
                                  18   (“Jackson Decl.”) ¶ 23–25; Rosenstock Decl. ¶ 12. USCIS also does not dispute Plaintiffs’
                                  19   assertion that it has not approved any SIJ petitions since its adoption of the new policy in
                                  20   February 2018.8 Instead, according to Plaintiffs, USCIS has begun issuing “cookie-cutter
                                  21   denials” of SIJ petitions from California petitioners. Jackson Decl. ¶ 27. The drastic
                                  22   decrease in SIJ petition approvals closely mirrors agency actions in other cases where an
                                  23   explanation was required.
                                  24          In Western States Petroleum Association, for example, the EPA considered a
                                  25   proposal from the state of Washington to implement an emissions permit program. 87
                                  26
                                  27   8
                                        At oral argument, USCIS suggested that this could change given that it has yet to act on
                                       many SIJ petitions, including that of M.V.B., M.D.G.B., and J.B.A. The Court is not
                                  28   convinced, particularly given that USCIS has already issued NOIDs.
                                                                                   15
                                  1    F.3d at 282–83. The EPA denied the state’s proposal, citing a federal regulation that it
                                  2    believed applied to the emissions at issue. Id. at 283. However, in at least eight other
                                  3    instances, the EPA approved permit programs that implicated the very same regulation. Id.
                                  4    at 283–84. The EPA argued that the court should ignore that inconsistency because “the
                                  5    Washington decision represents the EPA’s first thorough, well-reasoned decision of
                                  6    whether [certain emissions] may be excepted from [the regulation].” Id. at 284. The Ninth
                                  7    Circuit rejected the EPA’s argument out of hand and found that “the EPA’s rejection
                                  8    Washington’s [emission] rules is undeniably a change in agency interpretation . . . .” Id.
                                  9    (internal citations and quotations omitted). Although the Ninth Circuit recognized that the
                                  10   EPA has the power to “adjust its policies and rulings in light of experience and announce
                                  11   new principles in adjudicatory proceeding[s],” it was required to “clearly set forth the
                                       ground for its departure from prior norms so that we may understand the basis of the
Northern District of California




                                  12
 United States District Court




                                  13   EPA’s actions and judge the consistency of that action with the EPA’s mandate.” Id.
                                  14          So too here. USCIS’s interpretation of the SIJ statute to require state courts to have
                                  15   the power to compel reunification is “undeniably a change in agency interpretation.” Id.
                                  16   Whether USCIS’s current interpretation of the SIJ statute and regulation is a “clarification”
                                  17   or a “policy change” does not change that fact that the interpretation represents a sharp
                                  18   departure from prior practice. Before February 2018, USCIS consistently approved SIJ
                                  19   petitions based on supporting findings from California courts. Now, USCIS consistently
                                  20   denies SIJ petitions with similar findings even though no relevant federal and state laws
                                  21   have changed. Furthermore, Rosenstock’s declaration belies USCIS’s argument that no
                                  22   change occurred. According to Rosenstock, there was no specific guidance or policy
                                  23   before February 2018, but now there is. See Rosenstock Decl. ¶¶ 11–12 (USCIS changed
                                  24   its procedures in accordance with guidance issued in February 2018). Issuing guidance
                                  25   where none had existed for nearly a decade constitutes a change that requires a reasoned
                                  26   explanation, particularly when that guidance has resulted in drastically different outcomes
                                  27   in similar cases.
                                  28          In an attempt to bolster its argument, USCIS points to three SIJ adjudications made
                                                                                     16
                                  1    before 2018 where it denied petitions on the basis that the state court had no jurisdiction to
                                  2    make the required findings. See Dkt. No. 34 at 19 n.3.9 Those cases, however, are
                                  3    inapposite. None of those cases concern California law, California courts, or California
                                  4    petitioners. See e.g., Dkt. No. 37-3 at 4 (Maryland petitioner denied SIJ status because
                                  5    Maryland did not authorize its courts to make guardianship determinations for individuals
                                  6    over the age of 18 when the juvenile court order was issued in 2013)10; Dkt. No. 37-6 at 4–
                                  7    5 (Iowa petitioner denied SIJ status because the petitioner was issued a guardianship order
                                  8    pursuant to an Iowa statute that only applied to individuals under the age of 18).
                                  9    Moreover, none of these cases addressed the legal theory at issue in this case: whether a
                                  10   state juvenile court must have the power to actually reunify a petitioner with her biological
                                  11   parents to make SIJ findings.
                                              Even if the Court accepts USCIS’s characterization of its guidance as a
Northern District of California




                                  12
 United States District Court




                                  13   “clarification” with no substantive effect, “an agency’s duty to explain cogently the bases
                                  14   of its decisions is not limited to circumstances in which the agency departs directly from
                                  15   an earlier path.” Humane Soc’y, 626 F.3d at 1050–51. USCIS’s inconsistent treatment of
                                  16   SIJ petitions with similar factual backgrounds (i.e., SIJ findings from California probate
                                  17   courts) requires an explanation. Id.
                                  18          Accordingly, the Court finds that Plaintiffs have shown a likelihood of success on
                                  19   the merits with regards to their claim that USCIS failed to provide a reasoned explanation.
                                  20                   c.   Whether USCIS Was Required to Provide Adequate Notice
                                  21          Finally, Plaintiffs contend that USCIS was required to follow the APA’s procedural
                                  22   requirements. See Dkt. No. 6 at 16. USCIS argues that it was not required to follow the
                                  23
                                  24   9
                                         USCIS did not provide copies of the decisions it cited and its citations were too vague for
                                       the Court to determine with specificity which Administrative Appeals Office (“AAO”)
                                  25   decisions USCIS was referencing. See Dkt. No. 34 at 14 n.3 (citing to “In re Self
                                       Petitioner (AAO February 15, 2013), In re Self Petitioner (AAO October 6, 2015), In re
                                  26   Self Petitioner (AAO April 20, 2016)”). Thus, the Court relied on the AAO decisions in
                                       Plaintiffs’ Supplemental Request for Judicial Notice (Dkt. No. 37-1).
                                  27   10
                                          Maryland amended its laws in 2014 to authorize its courts to make SIJ findings for
                                       individuals over the age of 18. See 2014 Md. Laws 96 (Maryland House Bill No. 315
                                  28   amending Md. Family § 1-201).
                                                                                   17
                                  1    APA’s notice and comment procedures because its new policy is not a substantive rule.
                                  2    Rather, the new policy is an interpretive rule that preserves USCIS officers’ ability to
                                  3    make individualized determinations. See Dkt. No. 34 at 15–16.
                                  4              The APA requires a federal agency to follow prescribed notice and comment
                                  5    procedures before promulgating substantive rules. See 5 U.S.C. § 553. Those procedures
                                  6    do not apply to “interpretive rules, general statements of policy, or rules of agency
                                  7    organization, procedure, or practice.” Id. § 553(b)(A).
                                  8              In Colwell v. Department of Health and Human Services, 558 F.3d 1112, 1124 (9th
                                  9    Cir. 2009), the Ninth Circuit distinguished a substantive rule from a general statement of
                                  10   policy:
                                  11             The critical factor to determine whether a directive announcing a new policy
                                                 constitutes a rule or a general statement of policy is “the extent to which the
Northern District of California




                                  12
 United States District Court




                                  13             challenged [directive] leaves the agency, or its implementing official free to
                                  14             exercise discretion to follow, or not to follow, the [announced] policy in an
                                  15             individual case . . . .
                                  16             To the extent that the directive merely provides guidance to agency officials
                                  17             in exercising their discretionary power while preserving their flexibility and
                                  18             their opportunity to make “individualized determination[s],” it constitutes a
                                  19             general statement of policy . . . . In contrast, to the extent that the directive
                                  20             “narrowly limits administrative discretion” or establishes a “binding norm”
                                  21             that “so fills out the statutory scheme that upon application one need only
                                  22             determine whether a given case is within the rule’s criterion,” it effectively
                                  23             replaces agency discretion with a new “binding rule of substantial law.”
                                  24   Colwell, 558 F.3d at 1124 (quoting Mada-Luna v. Fitzpatrick, 813 F.2d 1006, 1013–14
                                  25   (9th Cir. 1987)) (alterations in original).
                                  26             Here, some of the language used in the CHAP is couched in terms that appear to
                                  27   suggest that the policy is not mandatory and preserves USCIS officers’ discretion. See,
                                  28   e.g., CHAP at 7 (“it may be appropriate to deny [the petition] on the basis that the
                                                                                   18
                                  1    evidence does not establish eligibility . . . .”) (emphasis added); id. (“USCIS may ask the
                                  2    petitioner to provide evidence that the court had competent jurisdiction . . .”); id. (“the
                                  3    officer should request that the applicant provide evidence that the court relied on the
                                  4    relevant state law to make the findings. This requirement can be met if the petitioner
                                  5    submits supplemental evidence . . . .”).
                                  6           However, the CHAP also contains language that effectively nullifies the
                                  7    discretionary language quoted above. For example, the CHAP states that petitioners can
                                  8    submit supplemental evidence such as “a copy of the petition with state law citations,
                                  9    excerpts from relevant state statutes considered by the state court prior to issuing the
                                  10   order” and “evidence [showing] that the court actually relied on those laws when making
                                  11   its findings.” CHAP at 7–8. But the CHAP also states that:
                                              California civil procedures were updated to provide jurisdiction to all
Northern District of California




                                  12
 United States District Court




                                  13          Superior courts in California to make “the factual findings” required by 8
                                  14          USC 1101(a)(27)(J)(i). See CA Civ. Pro. Section 155. However, USCIS
                                  15          views the required findings as legal conclusions on matters of child welfare
                                  16          that must be made by courts of competent jurisdiction. The change in
                                  17          California law does not appear to provide the courts with the power and legal
                                  18          authority to make decisions about a parent’s ability to have custody of an
                                  19          individual over 18.
                                  20   Id. The two statements are incongruous. USCIS’s internal guidance instructs its officers
                                  21   to request evidence in the form of citations to relevant California law, while
                                  22   simultaneously declaring that law insufficient. This directive “so fills out the statutory
                                  23   scheme that upon application one need only determine whether a given case is within the
                                  24   rule’s criterion,” i.e., whether the petition is from California. Mada-Luna, 813 F.2d at
                                  25   1014 (internal citations and quotations omitted).
                                  26          USCIS’s actions reinforce the conclusion that its new policy is a mandatory
                                  27   substantive rule. In support of her SIJ petition, J.L. submitted a juvenile court order with
                                  28   SIJ findings from the California Superior Court for the County of Los Angeles. See Dkt.
                                                                                   19
                                  1    No. 17, Ex. E at 70. In that order, the Superior Court stated that “[t]his Court is a juvenile
                                  2    court with authority to make decisions about the care and custody of minors. See Cal.
                                  3    Code Civ. Pro. § 155(a)(1) . . . .” Id. at 72. The Superior Court also stated that it “has the
                                  4    authority to determine that reunification with [J.L.’s] parents is not viable . . . .” Id. at 73
                                  5    (citing Cal. Prob. Code §§ 1510.1, 2351). These statements are precisely the type of
                                  6    evidence the CHAP instructs USCIS officers to request, but USCIS nevertheless rejected
                                  7    J.L.’s petition for lack of evidence. See Dkt. No. 17, Ex. C at 21–22.
                                  8           Accordingly, the Court finds that Plaintiffs have shown a likelihood of success on
                                  9    their claim that USCIS was required and failed to follow the notice and comment
                                  10   procedures of the APA.
                                  11              2.   Final Agency Action
                                              Despite the foregoing reasons, USCIS argues that Plaintiffs nonetheless fail to show
Northern District of California




                                  12
 United States District Court




                                  13   a likelihood of success or raise serious questions on the merits because three of the four
                                  14   named plaintiffs do not have judicially reviewable “final agency actions.”
                                  15          Judicial review of agency actions is allowed “so long as the decision challenged
                                  16   represents a ‘final agency action for which there is no other adequate remedy in court.’”
                                  17   W. Radio Serv. Co. v. U.S. Forest Serv., 578 F.3d 1116, 1122 (9th Cir. 2009) (quoting
                                  18   Webster v. Doe, 486 U.S. 592, 599 (1988)); see also 5 U.S.C. § 704.
                                  19          An agency action is final if (1) it “marks the consummation of the agency’s
                                  20   decision-making process—it must not be of a merely tentative or interlocutory nature” and
                                  21   (2) is “one by which rights or obligations have been determined, or from which legal
                                  22   consequences will flow.” Bennett v. Spear, 520 U.S. 154, 177–78 (1997) (internal
                                  23   citations and quotations omitted). Finality requires that the action be the agency’s “last
                                  24   word on the matter.” Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 478 (2001). “[T]he
                                  25   core question is whether the agency has completed its decisionmaking process, and
                                  26   whether the result of that process is one that will directly affect the parties.” Indus.
                                  27   Customers of NW. Utils. v. Bonneville Power Admin., 408 F.3d 638, 646 (9th Cir. 2005)
                                  28   (quoting Franklin v. Massachusetts, 505 U.S. 788, 797 (1992)). Factors such as “whether
                                                                                  20
                                  1    the [action] amounts to a definitive statement of the agency’s position, whether the [action]
                                  2    has a direct and immediate effect on the day-to-day operations of the party seeking review,
                                  3    and whether immediate compliance [with the terms] is expected” provide “an indicia of
                                  4    finality.” Id. (quoting Cal. Dep’t of Water Res. v. FERC, 341 F.3d 906, 909 (9th Cir.
                                  5    2003)) (alterations in original). The Ninth Circuit approaches the finality requirement “in
                                  6    a pragmatic and flexible manner.” Havasupai Tribe v. Provencio, 876 F.3d 1242, 1250
                                  7    (9th Cir. 2017) (internal quotations omitted).
                                  8           Here, USCIS attempts to characterize the relevant agency action as its denials (or,
                                  9    in the case of M.V.B., M.D.G.B., and J.B.A., its non-denials) of SIJ status. USCIS argues
                                  10   that because it has not issued final decisions on M.V.B., M.D.G.B., and J.B.A.’s SIJ
                                  11   petitions, Plaintiffs’ motion should be denied as to those plaintiffs for lack of a judicially
                                       reviewable final action. See Dkt. No. 34 at 13. As to J.L.’s claims, USCIS argues that the
Northern District of California




                                  12
 United States District Court




                                  13   REAL ID Act of 2005, 8 U.S.C. § 1252(g), bars judicial review because its denial of SIJ
                                  14   status is an enforcement action relating to J.L.’s removal. See id. at 20.
                                  15          USCIS’s arguments are not persuasive. Plaintiffs’ lawsuit is not directly concerned
                                  16   with USCIS’s specific denials of their SIJ petitions. Rather, the instant action seeks to
                                  17   curb USCIS’s adoption of a dubious legal theory to justify a blanket policy of denying SIJ
                                  18   petitions for immigrant juveniles between the ages of 18–20. Specifically, Plaintiffs
                                  19   challenge USCIS’s requirement that SIJ findings must be made by a state juvenile court
                                  20   with the power to actually reunify petitioners with their biological parents. Although
                                  21   USCIS’s adoption of this legal theory may result in denials of SIJ status for specific SIJ
                                  22   petitions, it is USCIS’s adoption of that theory, not the specific SIJ adjudications that may
                                  23   follow, that is at issue in this case.
                                  24          Under the Bennett test, USCIS’s new policy is a reviewable final agency action.
                                  25   First, USCIS’s new policy was the “consummation of the agency’s decision-making
                                  26   process.” Bennett, 520 U.S. at 178. In its statement to Politico, USCIS represented that
                                  27   “[b]y late summer 2017, the USCIS [National Benefits Center (“NBC”)] asked for legal
                                  28   guidance that affected pending cases filed by individuals over 18 . . . while the NBC
                                                                                    21
                                  1    sought legal clarification from the USCIS Office of Chief Counsel.” See Politico
                                  2    Statement. Then, USCIS “began to review . . . pending cases” to reflect that guidance. Id.
                                  3           Rosenstock’s declaration provides a similar and more detailed account of USCIS’s
                                  4    decision-making process. In October 26, 2016, USCIS issued “new chapters” in its policy
                                  5    manual guidance regarding SIJ classification. Rosenstock Decl. ¶ 9. The guidance
                                  6    clarified that “a valid juvenile court order requires the state to have jurisdiction over the
                                  7    petitioner’s care and custody under state law.” Id. USCIS then requested additional
                                  8    guidance regarding state court jurisdiction under the SIJ statute and USCIS “paused
                                  9    adjudication of such cases pending that guidance.” Id. ¶ 10. In February 2018, the OCC
                                  10   specifically instructed USCIS that “[t]he evidence submitted must establish that the court
                                  11   had the power and authority to make required determination about the care an [sic] custody
                                       of the petitioner, which includes parental reunification, as a juvenile.” Id. ¶ 11. Following
Northern District of California




                                  12
 United States District Court




                                  13   this instruction, USCIS revised its CHAP to implement those policies. Id. USCIS’s
                                  14   revision of the CHAP and its implementation of its new policy marks the “consummation
                                  15   of the agency’s decision-making process.” Bennett, 520 U.S. at 178.
                                  16          A recent Ninth Circuit decision reinforces this conclusion. In Navajo Nation v.
                                  17   United States Dept. of Interior, 819 F.3d 1084, 1089 (9th Cir. 2016), the National Park
                                  18   Service concluded that federal law applied to assorted Native American remains and
                                  19   archaeological items and started an inventory process to provide for the ultimate
                                  20   disposition of those items. The Ninth Circuit held that “[the Park Service’s] legal
                                  21   determination that [federal law] appl[ied] to the remains and objects . . . marked the
                                  22   consummation of the agency’s decisionmaking process as to that issue.” Id. at 1091
                                  23   (internal quotation marks omitted). Critical to the Ninth Circuit’s decision was the fact
                                  24   that the underlying dispute concerned not whether specific items belonged to the plaintiffs,
                                  25   but whether the Park Service was correct in applying federal law at all. Id. at 1092.
                                  26          Similarly, in Alaska v. United States E.P.A., 244 F.3d 748 (9th Cir. 2001) the Ninth
                                  27   Circuit held that three enforcement orders entered by the EPA were final agency actions.
                                  28   The Ninth Circuit found irrelevant that the EPA had not actually commenced enforcement
                                                                                    22
                                  1    actions against the plaintiffs. Id. at 750. It was sufficient that the EPA’s orders were its
                                  2    “final position on the factual circumstances upon which the Orders were predicated” and
                                  3    that the plaintiff was “in legal jeopardy if it fails to comply with the Orders.” Id. The
                                  4    court also found dispositive that “[t]he EPA’s position [was] unalterable; according to [the
                                  5    EPA’s] counsel, it would only change if the circumstances . . . change.” Id.
                                  6           In this case, USCIS made a legal determination that SIJ petitioners must produce
                                  7    evidence that the state court providing SIJ findings had the power to compel family
                                  8    reunification. USCIS has acted pursuant to that guidance by revising the CHAP and
                                  9    denying SIJ petitions pursuant to the new guidance. USCIS’s internal publication marks
                                  10   the consummation of the USCIS’s decision-making process. It is clear from USCIS’s
                                  11   conduct that there “would be no further agency decisionmaking” regarding their
                                       interpretation of the SIJ statute and the first Bennett requirement is satisfied. Navajo
Northern District of California




                                  12
 United States District Court




                                  13   Nation, 819 F.3d at 1091 (internal quotation marks and alterations omitted).
                                  14          The second Bennett requirement is also met because “legal consequences will flow”
                                  15   from USCIS’s adoption of the OCC’s new legal theory. Bennett, 520 U.S. at 178.
                                  16   Specifically, USCIS’s policy will result in denials of SIJ status. Indeed, at least one
                                  17   Plaintiff—J.L.—had her SIJ petition denied, while other Plaintiffs—M.D.G.B. and
                                  18   J.B.A.—have been issued NOIDs based on the new policy. USCIS’s new policy has “a
                                  19   virtually determinative effect” on Plaintiffs’ SIJ petitions. Id. at 169; see also Columbia
                                  20   Riverkeeper v. U.S. Coast Guard, 761 F.3d 1084, 1095 (9th Cir. 2014) (Coast Guard’s
                                  21   letter of recommendation approving a proposed site of a natural gas facility was not a final
                                  22   agency action because the Federal Energy Regulatory Commission does not always follow
                                  23   its recommendation). USCIS makes no serious argument to the contrary.
                                  24          USCIS’s relies on Reiter v. Cooper, 507 U.S. 258, 269 (1993) and Cabaccang v.
                                  25   USCIS, 627 F.3d 1313, 1316 (9th Cir. 2010) for support. These cases are inapposite. In
                                  26   Cabaccang, the Ninth Circuit held that the pendency of the plaintiffs’ immigration
                                  27   proceedings and the fact that those proceedings could be appealed to an ALJ rendered the
                                  28   agency’s decision non-final. 627 F.3d at 1316 (citing Reiter, 507 U.S. at 269). Here,
                                                                                  23
                                  1    however, Plaintiffs are not challenging USCIS’s application of their new policy requiring
                                  2    SIJ petitioners to provide evidence that the state court making SIJ findings could reunify
                                  3    them with their biological parents. Plaintiffs are challenging the policy itself.
                                  4           In sum, USCIS’s adoption of the OCC’s new interpretation of the SIJ statute
                                  5    constitutes final agency action that is appropriate for judicial review. Because Plaintiffs
                                  6    have demonstrated that they are likely to succeed on their APA claim in general, the first
                                  7    Winter factor weighs heavily in favor of granting the preliminary injunction.11
                                  8         B.    Irreparable Harm
                                  9           “Irreparable harm is traditionally defined as harm for which there is no adequate
                                  10   legal remedy, such as an award of damages.” Ariz. Dream Act Coalition v. Brewer (Ariz.
                                  11   I), 757 F.3d 1053, 1068 (9th Cir. 2014). Here, Plaintiffs have demonstrated that they will
                                       suffer irreparable harm absent a preliminary injunction.
Northern District of California




                                  12
 United States District Court




                                  13          If USCIS is permitted to continue to rely on its interpretation of the SIJ statute,
                                  14   Plaintiffs suffer irreparable harm by losing eligibility for SIJ status and all attendant
                                  15   benefits. For example, SIJ designees are exempt from a variety of grounds for removal,
                                  16   such as “being found to be a ‘public charge,’ lacking a ‘valid entry document,’ or having
                                  17   ‘misrepresented a material fact’—while seeking admission into the United States.”
                                  18   Osorio-Martinez v. Attorney General U.S.A., 893 F.3d 153, 171 (3d Cir. 2018) (citing 8
                                  19   U.S.C. §§ 1182(a), 1255(h)(2)(A)). SIJ designees are also granted access to federally-
                                  20   funded education and preferential status for employment-based green cards. Id. (citing 8
                                  21   U.S.C. §§ 1232(d)(4)(A), 1153(b)). The loss of these benefits by itself constitutes
                                  22   irreparable harm.
                                  23          In addition, the Ninth Circuit has recognized that losing professional opportunities
                                  24   constitutes irreparable harm. Ariz. I, 757 F.3d at 1068 (citing Enyart v. Nat’l Conference
                                  25   of Bar Exam’r, Inc., 630 F.3d 1153, 1165 (9th Cir. 2011)). In Ariz. I, the Ninth Circuit
                                  26   held that the denial of driver’s licenses to a class of immigrant children caused irreparable
                                  27
                                       11
                                         Because the Court concludes that Plaintiffs are likely to succeed on their APA claim, it
                                  28   declines to address the viability of their Due Process claims at this time.
                                                                                     24
                                  1    harm by severely limiting their professional opportunities. Id. Here, Plaintiffs assert, and
                                  2    USCIS does not dispute, that most of them will be unable to obtain green cards without SIJ
                                  3    status. See Dkt. No. 6 at 21. Without green cards, Plaintiffs’ professional opportunities
                                  4    are not just limited, they are virtually eliminated.
                                  5           USCIS argues that Plaintiffs will not be injured absent a preliminary injunction
                                  6    because their inability to obtain work authorization and lack of SIJ status is merely “a
                                  7    continuation of their status quo as aliens without legal status . . . .” Dkt. No. 34 at 22.
                                  8    This argument is not persuasive. The relevant injury is not Plaintiffs’ current inability to
                                  9    work; it is the lost eligibility for SIJ status and their continued inability to obtain work
                                  10   authorization that follows as a result. Put differently, if USCIS is enjoined from
                                  11   implementing their purportedly unlawful policy, Plaintiffs can use California juvenile
                                       court orders to obtain SIJ status and enjoy its associated benefits. Absent a preliminary
Northern District of California




                                  12
 United States District Court




                                  13   injunction, Plaintiffs will lose that opportunity and it is that lost opportunity which
                                  14   constitutes their irreparable injury. Cf. Ariz. I, 757 F.3d at 1068 (inability to obtain
                                  15   driver’s licenses was an irreparable harm even though plaintiffs did not already have
                                  16   driver’s licenses).
                                  17          Plaintiffs are also likely to suffer irreparable harm in the form of removal
                                  18   proceedings. USCIS does not dispute that being deported constitutes irreparable harm
                                  19   under Winter. Rather, USCIS argues that such harm is too speculative. The Court
                                  20   disagrees.
                                  21          On January 25, 2017, the President issued an Executive Order directing federal
                                  22   agencies “to employ all lawful means to ensure the faithful execution of the immigration
                                  23   laws of the United States against all removable aliens.” Executive Order 13768, 82 Fed.
                                  24   Reg. 8799 (Jan. 25, 2017). In response, the Department of Homeland Security issued a
                                  25   “Policy Memorandum” providing that “USCIS will issue an [Notice to Appear] where,
                                  26   upon issuance of an unfavorable decision on an application, petition, or benefit request, the
                                  27   alien is not lawfully present in the United States.” See Dkt. No. 7-6, Ex. E (“DHS Memo”)
                                  28   at 154. Although these documents do not demonstrate that removal is certain, they suggest
                                                                                 25
                                  1    that removal is at least likely to occur. The cases cited by USCIS to the contrary are
                                  2    unpersuasive because they were decided under different administrations with different
                                  3    enforcement priorities. See, e.g., Carlsson v. U.S.C.I.S., No. CV-12-7893-CAS, 2012 WL
                                  4    4758118, at *9 (C.D. Cal. Oct. 3, 2012) (finding that the risk of deportation was unlikely
                                  5    on record before the court). In any case, at least one of the Plaintiffs, M.V.B., is currently
                                  6    in removal proceedings.12
                                  7           Thus, the Court finds that Plaintiffs have shown that they are likely to suffer
                                  8    irreparable harm in the absence of a preliminary injunction. The second Winter factor
                                  9    weighs in favor of granting an injunction.
                                  10        C.    Balance of Hardships and the Public Interest
                                  11          The balance of hardships and public interest factor merge when the government is
                                       the opposing party. Nken v. Holder, 556 U.S. 418, 435 (2009). These factors weigh in
Northern District of California




                                  12
 United States District Court




                                  13   favor of a preliminary injunction when plaintiffs have also established that the
                                  14   government’s policy violates federal law. Ariz. I, 757 F.3d at 1069; see also Valle del Sol,
                                  15   Inc. v. Whiting, 732 F.3d 1006, 1029 (9th Cir. 2013) (“it is clear that it would not be
                                  16   equitable or in the public’s interest to allow the state . . . to violate the requirements of
                                  17   federal law, especially when there are no adequate remedies available.”).
                                  18          Because Plaintiffs have satisfied the first and second Winter factors, the balance of
                                  19   hardship and public interest factors are also met. Because all four Winter factors weigh in
                                  20   favor of granting a preliminary injunction, the Court GRANTS Plaintiffs’ motion for
                                  21   preliminary injunction.
                                  22        D.    Bond and the Scope of Relief
                                  23          Federal Rule of Civil Procedure 65(c) permits preliminary injunctions “only if the
                                  24   movant gives security in an amount that the court considers proper to pay the costs and
                                  25
                                       12
                                         Plaintiffs also claim that a member of their proposed class, J.A.L., was placed in
                                  26   removal proceedings after being denied SIJ status. See Dkt. No. 6 at 22. To substantiate
                                       their claim, Plaintiffs attached a declaration by J.A.L.’s attorney with redacted
                                  27   documentation. See Dkt. No. 17-4. Because USCIS does not know J.A.L.’s identity, it is
                                       unable to verify Plaintiffs’ claims. In the interest of fairness, the Court will not rely on
                                  28   Plaintiffs’ claims regarding J.A.L. at this time.
                                                                                      26
                                  1    damages sustained by any party found to have been wrongfully enjoined or restrained.”
                                  2    Despite the mandatory language, “Rule 65(c) invests the district court with discretion as to
                                  3    the amount of security required, if any.” Johnson v. Couturier, 572 F.3d 1067, 1086 (9th
                                  4    Cir. 2009). A court “may dispense with the filing of a bond when it concludes there is no
                                  5    realistic likelihood of harm to the defendant from enjoining his or her conduct.” Id.
                                  6    (internal citation and quotations omitted). Here, USCIS did not request a bond and there is
                                  7    no likelihood of harm justifying a bond.
                                  8           Preliminary injunctive relief is generally “limited to apply only to named plaintiffs
                                  9    where there is no class certification” unless extending injunctive relief to an absent class is
                                  10   necessary “to give prevailing parties the relief to which they are entitled.” Easyriders
                                  11   Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1501–02 (9th Cir. 1996) (internal
                                       citations, quotations, and emphasis omitted).
Northern District of California




                                  12
 United States District Court




                                  13          Although a class has not yet been certified, California-wide preliminary injunctive
                                  14   relief is necessary to preserve the status quo and to prevent irreparable harm for all
                                  15   Plaintiffs and the putative class. See Price v. City of Stockton, 390 F.3d 1105, 1117–18
                                  16   (9th Cir. 2004) (approving broad preliminary injunctive relief to “all displaced persons”
                                  17   not merely named plaintiffs); see also Just Film, Inc. v. Merchant Servs., Inc., 474 Fed.
                                  18   Appx. 493, 495 (9th Cir. 2012) (class-wide preliminary injunction appropriate even when
                                  19   district court has not certified a class). This relief may be narrowed in the event Plaintiffs
                                  20   are unable to justify certification of a class. Accordingly, the Court ORDERS Plaintiffs to
                                  21   move for class certification within 28 days of this Order. The Court will expedite ruling
                                  22   on class certification.
                                  23   ///
                                  24   ///
                                  25   ///
                                  26   ///
                                  27   ///
                                  28   ///
                                                                                     27
                                  1    IV. Conclusion
                                  2           Plaintiffs’ motion for preliminary injunction is GRANTED. During the pendency
                                  3    of this action:
                                  4               1. It is hereby ORDERED that Director Lee Francis Cissna, Secretary Kirstjen
                                  5                      M. Nielsen, Director Robert Cowan, the United States Department of
                                  6                      Homeland Security, and the United States Citizenship and Immigration
                                  7                      Services, their officers, agents, employees, representatives, and all persons
                                  8                      acting in concert or participating with them are ENJOINED AND
                                  9                      RESTRAINED;
                                  10              2. From denying Special Immigrant Juvenile Status pursuant to 8 U.S.C.
                                  11                     § 1101(a)(27)(J) on the ground that a California Probate Court does not have
Northern District of California




                                  12                     jurisdiction or authority to “reunify” an 18- to 20-year-old immigrant with
 United States District Court




                                  13                     his or her parents;
                                  14              3. From initiating removal proceedings against or removing any Special
                                  15                     Immigrant Juvenile Status petitioner who was appointed a guardian pursuant
                                  16                     to § 1510.1(a) of the California Probate Code and whose Special Immigrant
                                  17                     Juvenile Status petition has been denied on the grounds that the California
                                  18                     Probate Court did not have jurisdiction or authority to “reunify” an 18- to 20-
                                  19                     year-old immigrant with his or her parents; and
                                  20              4. To provide no less than 14 days notice to Plaintiffs’ counsel before
                                  21                     Defendants take any adverse adjudicatory or enforcement action against any
                                  22                     of the individual Plaintiffs or members of the Proposed Class.
                                  23          Within 28 days of this Order, Plaintiffs must move for class certification pursuant to
                                  24   Federal Rule of Civil Procedure 23.
                                  25          Within 14 days of this Order, Defendants must serve and file a declaration verifying
                                  26   that they have complied with this Order and detailing what steps, if any, they have taken to
                                  27   do so. The parties also must meet and confer within 14 days from the date of this Order
                                  28
                                                                                        28
                                  1    and file an initial Rule 26(f) Report and Case Management Statement.
                                  2          IT IS SO ORDERED.
                                  3
                                  4    Dated: October 24, 2018                 _____________________________________
                                                                                     NATHANAEL M. COUSINS
                                  5                                                  United States Magistrate Judge
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                  29
